Detailed Action

Status of Claims
This is a final Office action in response to the communication filed 09/02/2022. Claims 15-18, 20-21 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 has being considered by the examiner.

Claim Objections
Claims 15 and 20-21 (formerly numbered 21-22) are objected to because of the following informalities: 

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 21 been renumbered 20.
Misnumbered claim 22 been renumbered 21.
	
Claim 15 is objected to because of the following informalities:  Unclear sentence structure in line 3 “during”. Sentence with the current amendment has a preposition without the following noun or pronoun to adequately define the claim structure.   Appropriate correction is required.

Appropriate correction is required.



	Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 15-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US Pub No 20160123100) in view of Vertson (US Pat No 3323326) in further view of Ito (US Pat No 4614346)

In regards to claim 15, Tse discloses: an end of a sealing element (24) of a downhole tool (10) the sealing element (24) comprising a metallic or cured elastomeric material [0027]; then placing a backup ring (22) of the downhole tool (10) on the end of the sealing element (24) during, the backup ring (22) comprising: a plurality of segments (48) defined by a plurality of slots (46), wherein each segment (48) is defined by a sequential pair of the plurality of slots (46) (Fig 11) and, wherein placing the backup ring (22) with the end of the sealing element (24). 

Tse does not disclose, using an uncured elastomer liquid gel in an uncured form in the assembly of the device’s back up rings. 

However, Vertson discloses using: applying an uncured elastomer liquid gel (col 2 line 20-36) during assembly of the downhole tool (col 2 line 34-36), [during assembly] causes the uncured elastomer liquid gel to at least partially fill each slot of the plurality of slots; (col 2 line 34-36) and allowing the uncured elastomer liquid gel to cure into a solid. (col 2 line 44-46)
Vertson teaches placing am elastic deformable rubber-like within the spaces of components to allow for expansion while still providing support for the components (Column 2, line 56 to Column 3, line 8). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the backup ring of Tse to include rubber between the spaces of the ring for the advantages of allowing for expansion and support of the ring as taught by Vertson. Furthermore, Vertson teaches placing the rubber by injecting an uncured elastomer liquid gel (Column 2, lines 20-36). With this modification, the rubber applied to the backup ring of Tse would be applied through injecting the uncured elastomer liquid as taught by Vertson.

Vertson and Tse do not disclose applying the elastomer without a mold and applied at assembly. However Ito discloses the assembly of a downhole tool and the application of an elastomer and addition of a backup up ring (Ito Col 6 line 49-56; teaching the application of uncured rubber during assembly of the downhole tool). 
One of ordinary skill in the art before the time of filing the claim invention would have recognized the finite number of predictable solutions for applying an elastomer during assembly of a downhole tool as evidenced by the teachings of Vertson and Ito. Vertson teaches applying the elastomer with a mold, after assembly, and Ito teaches applying the elastomer without a mold, during assembly, as cited above. Absent unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to try one of the two known methods for applying an elastomer during construction of the downhole tool to yield predictable results of curing the elastomer in situ for taught by both Vertson and Ito. 

In regards to claim 16, Vertson discloses: wherein the uncured elastomer liquid gel comprises at least one of silicone or rubber.  (Col 2 line 20-23)

In regards to claim 17, Vertson discloses: wherein the uncured elastomer liquid gel entirely fills each slot of the plurality of slots.  (Col 2 line 34-36)

In regards to claim 18, Tse discloses: wherein the plurality of segments is made out of a frangible material. [0028]

In regards to claim 20, Tse discloses: The method of claim 15, further comprising deploying the downhole tool (10) into a cased wellbore (7). (Tse [0025]; disclosing deployment downhole)  

In regards to claim 21, Tse discloses: The method of claim 21, further comprising anchoring the downhole tool (10) to the cased wellbore (7). (Tse [0025]; disclosing deployment downhole and anchoring downhole to the cased wellbore)  


Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                         
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672